Citation Nr: 1644724	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

2.  Entitlement to service connection for a right hand disability, claimed as a right hand bone fracture.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to October 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran provided testimony at an April 2015 Board videoconference hearing.  The hearing transcript is of record.  

In November 2015, the Board remanded the appeal for additional development.  The requested development was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDINGS OF FACT

1.  Pes planus was noted at service entrance. 

2.  The evidence shows that pes planus was not aggravated by service. 

3.  Hallux valgus was not incurred in service.

4.  Currently diagnosed tinea pedis had its onset in service.

5.  The Veteran does not have a currently diagnosed right hand disability.

6.  Bilateral knee symptoms were not both chronic in service and continuous after service separation.  

7.  Arthritis in the knees did not manifest within one year after service separation.

8.  Arthritis in the knees is not related to service.

9.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to an identified in-service stressor.

10.  Diagnosed depression and anxiety disorder are not related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral pes planus and hallux valgus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinea pedis are met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right hand disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued June 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony, and VA and private medical records.  In compliance with a November 2015 Board remand, in December 2015 correspondence, the AOJ requested that the Veteran identify any additional medical records which needed to be obtained.  No additional medical records have been identified by the Veteran to date.  Additionally, the Veteran was afforded June 2016 and July 2016 VA examinations to address his claimed disabilities.  The Board finds that the VA examinations and opinions of record are adequate, substantially comply with the Board's remand instructions, and include adequate rationale based on the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Bilateral Foot Disability

The Veteran contends in April 2015 Board hearing testimony that he was not aware that he was flat footed in service.  He reported that he had ankle pain in service, which he believed was related to his boots, and reported that he got athlete's foot in service.  He testified that there was no specific injury to the feet in service, but indicated that his claimed foot disability was due to wearing boots and physical activity in service.  

The Veteran has currently diagnosed tinea pedis, pes planus, and hallux valgus.  August 2011 VA podiatry treatment report shows that the Veteran has been treated for pes planus and tinea pedis.  An August 2015 Disability Benefits Questionnaire completed by the Veteran's physician also identifies a current diagnosis of bilateral flat feet.  A May 2016 VA examination shows that the Veteran has diagnosed flat foot (pes planus), hallux valgus, and neuropathic foot pain, likely secondary to nonservice-connected diabetes mellitus.  

The Board finds that a diagnosis of pes planus was noted at service entrance. 
Service treatment records show that a diagnosis of pes planus was noted on a September 1973 enlistment examination report.  Pes planus was noted to be asymptomatic and was not considered disabling.  No specific complaints with regard to pes planus were shown in service.  Service treatment records show the Veteran was seen for a blood blister on the right foot in September 1975.  In January 1976, he was seen for pain in the right foot after a twisting injury in January 1976.  X-rays showed no fractures or dislocations.  An October 1976 separation examination report, a clinical evaluation of the feet showed that the Veteran had bilateral pes planus, stated to be asymptomatic, and moderate, bilateral tinea pedis.  

The weight of the evidence shows that pes planus was not aggravated by service.  In this case, because a preexisting condition was noted at entrance into service, the correct standard of review is whether it is as likely as not that the condition increased in severity during service, and if not, the analysis stops and the claim is denied.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service treatment records show that pes planus was asymptomatic both at enlistment in September 1973, and at separation in October 1976, and a May 2016 VA examiner opined, based on a review of the record, that that there was no evidence of aggravation of pre-existing pes planus in service.  The VA examiner reasoned that the Veteran had pes planus upon entrance into service, and that there were no records to indicate any aggravation of his pes planus while in service.  The VA examiner noted that the Veteran was treated for a blood blister on the right foot in service, and was seen once after he twisted his right foot.  He opined, however, that these were not related to or caused by preexisting pes planus.  

While the Board finds that the Veteran is competent to report some symptoms of foot pain in service, and there is no indication that these reports are not credible, the Board finds that the weight of the evidence does not show that such symptoms represented "aggravation in service" as contrasted with a temporary worsening of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).  The Board finds that the May 2016 VA opinion provides probative evidence showing no aggravation or increase in disability in service, based on the evidence of record, and the Board finds that the VA examiner's findings are consistent with findings shown on an October 1976 separation examination report which shows that pes planus was asymptomatic at separation.  For these reasons, the Board finds that service connection is not warranted for pes planus.   In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

While the Veteran has currently diagnosed hallux valgus, a hallux valgus deformity of the feet was not identified in service and the earliest evidence of hallux valgus was shown at the time of a May 2016 VA examination.  Neuropathic pain in the bilateral feet was stated to be related to non-service connected diabetes mellitus.  There is no evidence of record which tends to relate currently diagnosed hallux valgus or neuropathy in the feet to service.  Accordingly, the Board finds that service connection for hallux valgus is not warranted.  

The Board finds that currently diagnosed tinea pedis had its onset in service.   Service treatment records show that tinea pedis was not identified on a September 1973 enlistment examination, but the Veteran was noted to have a diagnosis of bilateral tinea pedis on an October 1976 separation examination report.  During the May 2016 VA examination, the Veteran reported having issues with athlete's foot since the 1970s, and the Board finds that the Veteran's report is consistent with findings from his separation examination report, and is credible.  VA podiatry records show that the Veteran has currently diagnosed tinea pedis.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that bilateral tinea pedis was incurred in service.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

Right Hand Disability 

The Veteran contends in an April 2015 lay statement and during April 2015 Board hearing testimony and in multiple lay statements that he fractured his right hand in service when he was on a temporary duty assignment in Germany.  He described an incident when a fellow Airman ran toward his bedroom window in an attempt to kill himself.  He reported that he tackled the man to the floor repeatedly to prevent him from jumping out of his window.  He reported that during this incident, he slammed his fist into a wall cracking or breaking bones in the back of his right hand.  

The Board finds that the Veteran does not have a currently diagnosed right hand disability, and the evidence of record shows that there was no x-ray evidence of fracture or dislocation in the right hand in service or currently.  While the Veteran is competent to describe an injury to the right hand in service, the Board finds that he is not credible in identifying a fracture or broken bones in the right hand due to his incident.  In that regard, service treatment records show that the Veteran was seen in August 1975 after he hit a wall with his right hand in service.  However, x-rays taken of the right hand showed no evidence of fracture or dislocation.  The Board notes that the Veteran was seen for a separate laceration injury to the right wrist and hand in August 1976, for which he is service connected.  While the laceration injury to the right hand was noted on an October 1976 separation examination report, no fractures or injuries to the bones were indicated.  

The weight of the evidence shows that the Veteran does not have a currently diagnosed right hand disability.  During a July 2016 VA examination, the Veteran described an injury to his right hand in service.  He indicated that his hand went through sheet rock while he was trying to hold someone back from jumping out of a window.  However, physical examination of the right hand was normal and no abnormal findings were shown on x-rays.  June 2015 VA x-rays of the right hand were stated to be within normal limits.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of right hand disability or fracture outside of the already service-connected right wrist scar.  In a July 2016 opinion, the VA examiner opined that other than the scar on the right volar hand/wrist, there was no objective evidence of a right hand condition.  For these reasons, service connection for a right hand disability, claimed as a right hand bone fracture, is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Bilateral Knee Disability

The Veteran contends in an August 2010 statement that a claimed knee condition was incurred during an attempt to prevent another service member from jumping out of a window.  In an April 2015 statement, M.R., who was stationed with the Veteran, reported that after racially motivated incidents in service, he and the Veteran were assigned longer 12 to 14 hour shifts which took a toll on their backs and knees.  He reported that the Veteran complained of knee pain to him in service.  In April 2015 Board hearing testimony, the Veteran identified swelling of the knees in service.  He also contends in April 2015 Board hearing testimony that a bilateral knee disability is related to his claimed bilateral foot disability. 

The Veteran has currently diagnosed osteoarthritis in the bilateral knees.  See May 2016 VA examination.

The Board finds that bilateral knee symptoms were not both chronic in service and continuous after service separation.  Service treatment records do not show any treatment, diagnoses, or complaints related to the knees in service.  While the Board finds that the Veteran and M.R. are competent to identify some observed symptoms of knee pain or swelling in service, the Board finds that knee pain symptoms were not chronic in service.  In that regard, service treatment records show that the Veteran was seen for various pain complaints in service, to include complaints related to injuries to the hands, ankles, calf and hip pain, and a hernia.  However, service treatment records show no complaints related to the knees in service or at service separation.  The Board finds that had the Veteran experienced chronic knee pain or swelling in service, he likely would have reported such pain, just as he did with other medical problems identified in service treatment records.  Post-service VA treatment records identify treatment for right knee pain beginning in 2011, many years after service separation.  

Arthritis did not manifest within one year after service separation.  The earliest diagnosis of arthritis in the bilateral knees during a May 2016 VA examination, at which point the Veteran was assessed with mild degenerative changes in both knees.

Arthritis in the bilateral knees is not related to service.  A June 2016 VA examiner indicated that service treatment record did not show knee swelling began in service, and there was no current diagnosis relating to a knee condition found in the Veteran's VA problem list.  The Board finds that the evidence of record does not tend to relate currently diagnosed bilateral knee arthritis to service.  

Insomuch as the Veteran contends that a bilateral knee disability is related to claimed pes planus, because service connection for an orthopedic disability of the bilateral feet has not been established, service connection is not warranted for a bilateral knee disability, claimed as secondary to pes planus.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  For these reasons, service connection for a bilateral knee disability is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Acquired Psychiatric Disorder

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id; Patton v. West, 12 Vet. App. 272, 278 (1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

The Veteran contends that an acquired psychiatric disorder, to include PTSD, is due to racial tensions and unrest at Little Rock Air Force Base in service.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the identified stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

The Board finds that the Veteran has credibly identified stressors involving racial tensions at Little Rock Air Force Base, to include an incident in which he and his friends were assaulted by a group of white service members in their barracks with a subsequent fight is credible.  The Board finds that the Veteran is also credible in identifying stressful circumstances in service and unfair treatment due to racial tensions, and finds that his statements are generally corroborated by a lay statement submitted by M.R., a fellow service member.  

The Board finds, however, that the Veteran has not been entirely credible in providing some details regarding stressful incidents described in service.  The Veteran reported in an April 2015 written statement that he was essentially forced out of service by his First Sargent, who wanted to write him up for being AWOL when he was on convalesce for a hernia operation, but gave him an Article 15 for being late to work instead.  Service personnel records and service treatment records do show that the Veteran was recommended for discharge by his First Sargent and was found to be unsuitable for further service, and that he was given an Article 15 in September 1976 for being late to work.  However, the record shows that the Veteran was late to work due to a hand injury that day, that he had been written up on multiple prior occasions for being late to work for various reasons, but that his hernia surgery had occurred one year prior in September 1976.  Thus, while the Board finds that the Veteran is credible in identifying racial tensions in service, and stress due to such conditions in service, he has not been entirely credible in providing lay evidence in this case and a finding of service connection cannot be based on his lay statements alone.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to the reported in-service stressor.   VA psychiatric treatment records do not confirm a current diagnosis of PTSD.  During a February 2010 Behavioral Health Initial Intake, the Veteran completed a self-report PTSD checklist, which suggested that he endorsed criteria B, C, and D symptom clusters for PTSD.  However, PTSD was not diagnosed at that time, nor was there a diagnosis of PTSD related to an identified in-service stressor.  Instead, the Veteran had a DSM-IV diagnosis of cocaine abuse.  

A June 2010 VA psychiatric evaluation shows that the Veteran reported that he was claiming PTSD due to an incident in which he had to restrain an Airman who attempted to jump out of a window, and due to racism in the Airforce.  After psychiatric evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran with polysubstance opinion and opined that PTSD was unlikely in this case.  A December 2014 PTSD screen completed by a VA psychiatrist was negative.  A December 2014 PTSD completed by a VA psychologist shows that a PTSD checklist suggested a diagnosis of PTSD; however, the psychologist did not relate any diagnosis of PTSD to an identified in-service stressor.  

An April 2016 VA psychiatric examination did not identify a currently diagnosed acquired psychiatric disorder based on examination that day.  It was noted that the BDI-II score suggested a showed a severe level of depression, however, there was no validity indicator, and his clinical presentation did not support this degree of depression.

Because VA treatment records show that the Veteran has current diagnosis of depression and anxiety, clarification was requested.  In a June 2016 opinion, the VA examiner discussed the Veteran's reported in-service stressors and findings from service treatment records which showed no evidence of mental health care in service.  The VA examiner noted, consistent with findings from VA treatment records, that the Veteran mental health care began in 2010, and was related to post-military problems, specifically substance abuse and job losses.   The VA examiner, therefore, opined that the Veteran's mental condition was not, at least as likely as not, incurred in service.  The VA examiner noted that the Veteran was being treated for both anxiety and depression, but opined that these symptoms were incurred after service and were more likely than not related to incidents that occurred after service separation.  

The Board finds that the June 2016 opinion, which was based on a review of the claims file, to include service treatment records and post-service treatment records and lay evidence provided by the Veteran, was based on accurate a fully accurate factual background and is probative.  

Based on the evidence discussed above, the Board finds that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD, and an April 2016 VA examiner, opined in June 2016, that currently diagnosed depression and anxiety were less likely than not related to service.  The competent, credible, and probative evidence of record does not otherwise relate a current diagnosis of depression or anxiety to service.  

While the Veteran contends that he has PTSD related to racial tensions and incidents in service, the Board finds that the Veteran is not competent to provide either a psychiatric diagnosis or medical opinion as to the etiology for the diagnoses of an acquired psychiatric disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007).  The Board finds that the Veteran's lay assertions in that regard are of little probative value and are outweighed by medical and medical opinion evidence regarding the Veteran's diagnosis and etiology.

Insomuch as the Veteran has been diagnosed with substance abuse, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Thus, the Board finds that service connection is not warranted for the diagnosed substance abuse disorders.

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for pes planus and hallux valgus is denied.  

Service connection for tinea pedis is granted.  

Service connection for a right hand disability, claimed as a right hand bone fracture, is denied.

Service connection for a bilateral knee disability is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


